 

EXHIBIT A

Form of Promissory Note

 

PROMISSORY NOTE

 

$___,000.00 Southfield, Michigan Maturity Date: _______________, 201__ Date:
___________, 201_

 

FOR VALUE RECEIVED, Players Network, Inc., a Nevada corporation (“Borrower”),
whose address is 1771 E. Flamingo Road, Suite 201A, Las Vegas, NV 89119 promises
to pay to the order of SK L-43, LLC, a Michigan limited liability company
(“Lender”), whose address is c/o Bruce H. Seyburn, Seyburn Kahn, PC, 2000 Town
Center Building, Suite 1500, Southfield, MI 48075-1195, the principal sum of
_______________________________ Dollars and No/100 ($___,000.00) together with
interest on the unpaid principal under this Promissory Note (this “Note”) until
paid at five percent (5%) simple interest per annum on the basis of a year of
360 days. This Note is being executed in connection with that certain letter
agreement dated November __, 2016 between Borrower and Lender (the “Letter
Agreement”). All capitalized terms not otherwise defined herein shall have the
meanings specified in the Letter Agreement.

 

Principal and Interest. Accrued and unpaid interest under this Note shall be due
and payable annually on December 31, commencing December 31, 201_. The
outstanding principal balance of this Note and any accrued but unpaid interest
shall be due and payable on the Maturity Date specified above. All Payments of
principal and interest hereunder shall be payable in lawful money of the United
States of America and shall be applied first to interest and the balance to
principal.

 

Prepayment. Borrower shall have the right to make prepayments of principal at
any time prior to the Maturity Date; provided, however that Borrower must
provide Lender with written notice of its intention to make any such prepayment
no later than ten (10) Business Days prior to the date of any such intended
prepayment.

 

Warrant Exercise. Borrower acknowledges that in connection with the issuance of
this Note and as further consideration for the amount due hereunder, Lender is
being issued warrants to acquire common stock of Borrower. In connection with
such warrants, Borrower acknowledges and agrees that Lender shall have the
right, by providing Borrower with written notice, to apply to the exercise price
of such warrants that portion of the unpaid principal and interest owing
hereunder equal to the exercise price for such Warrants.

 

Events of Default. Borrower will be in default if any of the following happens
(each an “Event of Default”): (a) Borrower fails to make any payment when due
under this Note; (b) Borrower fails to comply with or to perform when due any
other term, obligation, covenant, or condition contained in this Note or the
Letter Agreement, or in any other agreement or loan Borrower has with Lender;
(c) Borrower defaults under any loan, extension of credit, security agreement,
purchase or sale agreement, or any other agreement, in favor of any other
creditor or person that materially affects any of Borrower’s property or
Borrower’s ability to repay this Note or perform Borrower’s obligations under
this Note or any related documents; (d) any representation or statement made or
furnished to Lender by Borrower is false or misleading in any material respect
either now or at the time made or furnished or becomes false or misleading at
any time thereafter; (e) Borrower becomes insolvent, a receiver is appointed for
any part of Borrower’s property, Borrower makes an assignment for the benefit of
creditors, or any proceeding is commenced either by or against Borrower under
any bankruptcy or insolvency laws; (f) if any execution levy or writ of
garnishment or attachment or other like judicial process shall be issued against
or placed upon any property of Borrower; (g) a material adverse change occurs in
Borrower’s financial condition, or Lender reasonably believes the prospect of
payment or performance of the indebtedness is impaired; (h) the dissolution of
Borrower and/or Borrower otherwise ceases to conduct business or terminates its
existence by sale, dissolution, merger or otherwise; (i) if there is any failure
by Borrower to pay when due any of its indebtedness owed to other creditors or
if there is any breach or default in the observance or performance of any term,
covenant, or condition in any document evidencing, securing or relating to such
indebtedness; or (j) Lender, in good faith, deems itself insecure.

 

 

   

 

Remedies. Upon the occurrence of an Event of Default, the entire indebtedness
evidenced hereby shall become immediately due and payable. Interest shall accrue
from and after the date of default at the rate equal to eighteen (18%) percent
per annum. In addition, Lender shall have the right to exercise any and all
rights available to it. Borrower further promises to pay any and all costs of
collecting the amount due hereunder, including reasonable attorney fees. No
delay on the part of Lender in the exercise of any of the aforesaid rights or
remedies shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy by Lender shall preclude the exercise of any other right or
remedy. Any remedy provided hereunder shall be in addition to all other remedies
available Lender and such remedies shall be cumulative.

 

Limitation on Interest Rate. Notwithstanding anything to the contrary contained
herein, nothing in this Note, nor any transaction relating hereto, shall be
construed or so operate as to require the Borrower to pay, or be charged,
interest at a greater rate than the maximum rate allowed by the applicable law
relating to this Note. Should any interest, or other charges, charged, paid or
payable by Borrower in connection with this Note, or any other document
delivered in connection herewith, result in the charging, compensation, payment
or earning of interest in excess of the maximum allowed by applicable law, then
any and all such excess shall be and the same is hereby waived by the Lender,
and any and all such excess paid shall be automatically credited against and in
reduction of the principal due under this Note.

 

Assignment. This Note and all rights and remedies of Lender shall inure to the
benefit of Lender’s heirs, legal representatives and assigns and to any other
Lender who derives title to or interest in this Note, and shall bind Borrower
and its successors and assigns.

 

Notices. Any notices required by the terms of this Note, until further notice in
writing, shall be sent by registered or certified mail, return receipt
requested, postage prepaid, to Lender and Borrower at their respective addresses
contained in the Letter Agreement.

 

Waiver. Borrower and all endorsers, sureties and guarantors (if any) hereby
jointly and severally waive presentment, demand for payment, notice of dishonor,
notice of protest, and protest, and all other notices or demands in connection
with the delivery, acceptance, performance, default, endorsement or guaranty of
this instrument (except for any notice or grace period expressly provided in
this Note); and agree that no obligation hereunder shall be discharged by any
extension, indulgence or release given to any guarantor or other person or by
the release or non-enforcement of any security or guaranty given in connection
herewith. Notwithstanding anything herein to the contrary, nothing shall limit
any rights granted Lender by other documents/instruments or by law.

 

Applicable Law/Choice of Forum. This Note, together with the rights, duties and
obligations hereunder, shall be construed in accordance with Michigan law
without regard to Michigan’s conflict of laws provisions. The parties agree that
all actions arising directly or indirectly out of this Note shall be litigated
only in the Oakland County Michigan Circuit Court, or the applicable district
court for Southfield, Michigan, or the U.S. District Court for the Eastern
District of Michigan, and the parties hereby irrevocably consent to the personal
jurisdiction and venue of these courts over the parties to this Note.

 

  Players Network, Inc.,   a Nevada corporation         By:     Mark Bradley,
Chief Executive Officer

 

2

   

 